Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 14, 2021 has been entered.
Claims 5-7 remain pending in the application, and are examined. Claims 1-4 are canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed September 14, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Interpretation
Claim 5 recites the limitation “two or more analysis units”. For purposes of compact prosecution, the above limitation has been examined as any device capable of performing analysis, such as a detector or sensor.
Claim 5 recites the limitation, “a specimen rack input unit”. For purposes of compact prosecution, the above limitation has been examined as any region of space capable of receiving one or more specimen racks.
Claim 6 recites the limitations “a number-of-requested-items calculation unit”, “a load information calculation unit”, and “a load information comparison unit” as part of the control unit. For purposes of compact prosecution, the above limitations have been examined as part of the control unit, and therefore not requiring interpretation under 35 U.S.C. 112(f).
Claim 7 recites the limitation “an urgent specimen rack input unit”. For purposes of compact prosecution, the above limitation has been examined as any region of space capable of receiving one or more specimen racks.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a specimen rack transportation unit configured to transport the one or more specimen racks between the specimen rack input unit and the two or more analysis units” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0026] of the Pre-Grant Publication of the instant Application, US 2019/0317119 A1 (Akutsu et al., hereinafter “Akutsu”) teaches the specimen rack transportation unit being a belt conveyor, or a pawl and a guide member. For purposes of examination, the examiner will interpret the specimen rack transportation unit to be a belt conveyor, or a pawl and a guide member, and equivalents thereof. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, Lns. 10-11 recite, “the specimen rack buffer unit being disposed at a longitudinal end of the specimen rack transportation unit and between the two or more analysis units”. However, in the event that there are more than two analysis units, it is unclear how a single specimen rack buffer unit would be arranged so that it is between all the analysis units simultaneously. For purposes of compact prosecution, the above limitation has been examined as, “the specimen rack buffer unit being disposed at a longitudinal end of the specimen rack transportation unit and between two of the two or more analysis units”.
Claims 6 and 7 are rejected as depending on a rejected claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US Pub. No. 2014/0170023; hereinafter Saito; already of record), in view of Shibuya et al. (US Pat. No. 7,842,237; hereinafter Shibuya).

Regarding claim 5, Saito discloses an automatic analysis device ([0001]). The device comprises: 
	a specimen rack input unit configured to hold one or more specimen racks on which one or more specimen containers each containing a specimen as an analysis target are mounted ([0024], see Fig. 1 at buffer 104 holding conveyed plural racks). 
	Two or more analysis units configured to analyze the specimen contained in each of the one or more specimen containers ([0024], see Fig. 1 at analysis section 105, [0056], multiple analysis sections may be placed along the conveyance path). 
	A specimen rack transportation unit configured to transport the one or more specimen racks between the specimen rack input unit and the two or more analysis units ([0024], see Fig. 1 at conveyance line 102. The specimen rack transportation unit has been interpreted under 35 U.S.C. 112(f) as being a belt conveyor or a pawl and a guide member, and equivalents thereof, as shown in the Claim Interpretation section. As a conveyance line performs the same function as a belt conveyor, is interchangeable with a belt conveyor, and there is insubstantial difference between a conveyance line and a belt conveyor, a conveyance line is an equivalent of a belt conveyor. See MPEP 2183). 
	A control unit configured to control the automatic analysis device such that the transportation of each of the one or more specimen racks from the specimen rack input unit to ([0013], the conveyor moves samples from the buffer to the analysis unit when the number of analysis items that have not yet been sucked by the nozzle is smaller than the number of analysis items that can be conveyed, [0015], the number of analysis items that can be conveyed is a fixed number, [0069], see Fig. 4 at display showing the number of items which can be carried-in 402, [0054], a conveyance control unit determines whether racks can be conveyed to the analysis section, see Fig. 3 at conveyance control unit 304).
	Saito fails to explicitly disclose:
a specimen rack buffer unit configured to hold the one or more specimen racks transported from the specimen rack input unit until being transported to the two or more analysis units, the specimen rack buffer unit being disposed at a longitudinal end of the specimen rack transportation unit and between two of the two or more analysis units; and
that the load information of each of the two or more analysis units is obtained by the product of the number of analysis items, which correspond to non-processed dispensing processes among dispensing processes corresponding to predetermined analysis items with respect to the one or more specimen containers mounted on the one or more specimen racks transported to the two or more analysis units, and a load factor, which 
In regards to obtaining the load information of each analysis unit by multiplying the number of non-dispensed analysis items with a load factor representing a time required for a dispensing process of the two or more analysis units, Saito teaches obtaining a load information using a number of non-dispensed analysis items ([0013], [0015], [0054], [0069], see Fig. 4 at display showing the number of items which can be carried-in 402). Saito further teaches calculating a load information by multiplying the number of non-dispensed analysis items with the time necessary for one analysis cycle ([0071]-[0072], when the conveyance time is short, the formula for calculating the dispensing time is the number of non-dispensed items plus the number of washes necessary for avoiding carryover, multiplied by the time necessary for one analysis cycle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to obtain the load information by the product of the number of non-dispensed analysis items with a load factor that represents a time required for a dispensing process of the two more analysis units. The motivation would have been that converting the load information based on the number of non-dispensed items, as in Saito, into a load information based on an estimation of time by multiplying the number of non-dispensed items with an estimate of the amount of time it takes to dispense each item is merely another way of expressing the same load information, and will result in the same performance of the control unit. Further, as previously stated, Saito teaches load information that uses an estimation of time based on multiplying the number of non-dispensed items with a dispensing time, among other factors ([0071]-[0072]).

Shibuya is in the analogous field of rack transferring in automatic analyzers (Shibuya Col. 1 Lns. 7-10). Shibuya teaches a specimen rack buffer unit configured to hold one or more specimen racks transported from a specimen rack input unit until being transported to two or more analysis units, the specimen rack buffer unit being disposed at a longitudinal end of a specimen rack transportation unit and between two of the two or more analysis units (Shibuya; Col. 2 Ln. 60-Col. 3 Ln. 5, Col. 10 Lns. 44-57, see Fig. 8 at rack standby disk 5 at end of transportation unit, i.e. rack supply section 3 and line traveling from rack supply section 3 to rack standby disk 5, the rack standby disk 5 between analysis units 2a and 2b, and Fig. 10 at supply unit 5 at end of rack delivery unit 1, and between analysis units 2a, 2b, and 2c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the specimen rack transportation unit in the device of modified Saito to include a specimen rack buffer unit configured to hold the one or more specimen racks transported from the specimen rack input unit until being transported to the two or more analysis units, the specimen rack buffer unit being disposed at a longitudinal end of the specimen rack transportation unit and between two of the two or more analysis units as in Shibuya. Shibuya teaches that placing a rack buffer unit at the end of a rack transportation unit and between analysis units will allow for the buffer unit to transfer racks to an analysis unit (Shibuya Col. 10 Lns. 58-67). Further, Shibuya teaches that placing a buffer unit between analysis units will allow the connection lines between the buffer and the analysis unit to be extremely short (Shibuya Col. 10 Lns. 54-57), thereby decreasing the size of the analysis device.
Note: The instant claims recite large amounts of functional language (ex: “configured to hold one or more specimen racks…”, “configured to analyze the specimen…”, “configured to transport the one or more specimen racks…”, etc.). However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may 

Regarding claim 6, modified Saito discloses the automatic analysis device according to Claim 5. Modified Saito further discloses the control unit (see Claim 5 above at Saito teaching the control unit in [0054], Fig. 3). The control unit includes
	a load information calculation unit ([0038], a process of determining the number of remaining analysis items 206, see Fig. 2, [0054]), and 
	a load information comparison unit configured to compare the load information obtained by the load information calculation unit with the predetermined set value ([0038], see Fig. 2, [0054], [0069], see Fig. 4 at display showing the number of items which can be carried-in 402).
	Modified Saito fails to explicitly disclose:
that the control unit includes a number-of-requested-items calculation unit configured to acquire the number of analysis items which is predetermined for the one or more specimen containers mounted on the one or more specimen racks transported to the two or more analysis units, and
that the load information calculation unit is configured to calculate the number of analysis items corresponding to non-processed dispensing processes among the number of analysis items obtained by the number-of-requested-items calculation unit, and the load information.
	In regards to the control unit including a number-of-requested-items calculation unit configured to acquire a predetermined number of analysis items for each container in the racks, and the load information calculation unit configured to calculate the number of non-dispensed analysis items among the number of analysis items obtained by the number-of-requested items calculation unit, and the load information, Saito teaches adding up a total number of items requested for each container in a rack, thereby arriving at a total number of items requested for all containers in the rack ([0043], a total of 22 items are requested for samples at the containers in positions 1-5 on the rack). Saito further teaches subtracting the already dispensed items in the rack to provide the number of analysis items that have yet to be dispensed ([0043], after subtracting the 7 already dispensed items in containers at positions 1 and 2, 15 items have yet to be dispensed for the containers at positions 3-5). Saito further teaches calculating a load information by multiplying the number of non-dispensed analysis items with the time necessary for one analysis cycle ([0071]-[0072], when the conveyance time is short, the formula for calculating the dispensing time is the number of non-dispensed items plus the number of washes necessary for avoiding carryover, multiplied by the time necessary for one analysis cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control unit and load information calculation unit of ([0043], after subtracting the 7 already dispensed items in containers at positions 1 and 2, 15 items have yet to be dispensed for the containers at positions 3-5, [0038]). Further, Saito teaches load information that uses an estimation of time based on multiplying the number of non-dispensed items with a dispensing time, among other factors ([0071]-[0072]). Additionally, converting the load information based on the number of non-dispensed items, as in Saito, into a load information based on an estimation of time by multiplying the number of non-dispensed items with an estimate of the amount of time it takes to dispense each item is merely another way of expressing the same load information, and will result in the same performance of the control unit.

Regarding claim 7, modified Saito discloses the automatic analysis device according to Claim 5. Modified Saito further discloses: 
(Saito; [0026], see Fig. 1 at emergency rack input entrance 113). 
	The control unit is configured to control the automatic analysis device such that the specimen rack input to the urgent specimen rack input unit is transported from the urgent specimen rack input unit to one of the two or more analysis units regardless of the magnitude between the predetermined set value and the load information (Saito; [0085], when emergency racks are input to the emergency rack input entrance, the rack is immediately conveyed to the analysis section. Further, see [0044], which shows that the highest priority emergency racks may be conveyed to the analysis section without determining the remaining number of analysis items).

Response to Arguments
Applicant's arguments filed December 14, 2021February 1, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 5-9 of their Remarks that neither Suzuki nor Saito teach that the specimen rack buffer unit is between the two or more analysis units. While the Examiner agrees, the Examiner found a reference Shibuya that does teach a buffer unit between two or more analysis units. Applicant’s amendments necessitated the new grounds of rejection. For a more detailed explanation, please see the 35 U.S.C. 103 rejection for claim 5 in this instant Office Action.
In response to Applicant's argument on Pgs. 5-9 of their Remarks that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., in the device of Saito, if an emergency rack is input to the transport line, it could remain on the transport line if there are sample racks already existing on the transport line) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Applicant’s main argument for the references failing to show this feature is that the rack buffer unit of Suzuki and Saito is not between the two or more analysis units. However, this feature has been taught by Shibuya. For a more detailed explanation, please see the 35 U.S.C. 103 rejection for claim 5 in this instant Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798